Appeal by the defendant from a judgment of the Supreme Court, Kings County (Corriero, J.), rendered October 1, 1990, convicting him of robbery in the first degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contention, there is no merit to his claim of ineffective assistance of counsel based upon his counsel’s failure to move to re-open the suppression hearing. The defendant has not demonstrated that he received less than meaningful representation (see, People v Baldi, 54 NY2d 137, 147; People v Cordova, 172 AD2d 454; People v Flores, 160 AD2d 1020; People v Charles, 152 AD2d 593).
The defendant’s remaining contentions are unpreserved for appellate review or without merit. Thompson, J. P., Lawrence, Pizzuto and Friedmann, JJ., concur.